Citation Nr: 0637770	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-41 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, denied service connection for 
tinnitus, and granted service connection for PTSD, evaluated 
as 30 percent disabling.  

In February 2006 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In his August 2004 notice of disagreement (NOD), the veteran 
stated that yearly employment physicals from the Department 
of Defense Logistics Agency would reveal a yearly decrease in 
his hearing.  He requested that VA provide assistance in 
obtaining these employment physicals, from 1971 to 2001, from 
the Tracy Defense Depot and Sharp Army Depot, and submitted a 
VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) for the Tracy Defense Depot.  There is no 
indication in the record that VA has contacted the veteran's 
employers to obtain these medical records.  As VA has notice 
of the existence of these relevant records, VA has a duty to 
obtain them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

In addition, a June 2004 VA outpatient treatment report 
reflects that the veteran was approved for vocational 
rehabilitation; however, no vocational rehabilitation records 
appear in the claims file.  On remand, any such records 
should be associated with the claims file.  

At the February 2006 Travel Board hearing, the veteran 
testified that he was awarded Social Security disability for 
his PTSD symptoms.  The only Social Security Administration 
(SSA) records associated with the claims file are two 
Function Reports completed by the veteran's son and daughter-
in-law in October 2004.  The actual decision by the SSA, and 
the medical records on which that decision was based, are not 
of record.  These records are potentially pertinent to the 
claims on appeal.  VA is required to obtain the SSA records 
prior to deciding the veteran's claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992)); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992).  

In July 2006, subsequent to issuance of the statement of the 
case (SOC), the Board received additional evidence pertinent 
to the claim of entitlement to an initial evaluation in 
excess of 30 percent for PTSD.  This evidence included VA 
treatment reports from March to May 2006.  This evidence was 
not submitted with a waiver of review by the agency of 
original jurisdiction (AOJ).  Pertinent regulations require 
that the AOJ review evidence prior to appellate review by the 
Board.  

In October 2006, the Board sent the veteran a letter 
requesting that the veteran either sign a form waiving AOJ 
review prior to Board review, or indicate that he desired a 
remand for initial AOJ consideration of the evidence.  In a 
response received in November 2006, the veteran indicated 
that he wanted his appeal remanded to the AOJ for review of 
this evidence.  

Because additional evidence has been received that has not 
been considered by the AOJ, and the veteran has not waived 
initial AOJ consideration of this evidence.  Consistent with 
38 C.F.R. § 20.1304, as well as the veteran's request, the 
evidence must be returned to the AOJ for review prior to 
appellate review.  

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  The veteran testified in 
February 2006 that his PTSD had worsened.  Therefore, a new 
VA examination to assess the severity of PTSD is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain health records from the 
veteran's employment at the Tracy Defense 
Depot and Sharp Army Depot, specifically, 
all audiological testing.  Associate all 
available records with the claims file.  

2.  Obtain any VA vocational 
rehabilitation records and associate such 
records with the claims file.  

3.  Obtain from the Social Security 
Administration any records not currently 
associated with the claims file which are 
pertinent to the claims on appeal, 
including any decisions and the medical 
records relied upon in those decisions.  

4.  Schedule the veteran for a VA 
examination to evaluate PTSD.  The 
examiner should review the claims file 
and note such review in the examination 
report or in an addendum.  

The examiner should provide an assessment 
of the veteran's level of social and 
occupational impairment, and should 
discuss his or her rationale for such an 
assessment.  The examiner should report 
any impairment in the veteran's speech, 
judgment, thinking, mood, and ability to 
establish and maintain effective work, or 
school, and social relationships.  
	
The examiner should also report the 
veteran's Global Assessment of 
Functioning (GAF) score resulting from 
his PTSD, and explain what that specific 
score represents.  

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

5.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claims, considering all the evidence 
of record, including that submitted since 
the April 2005 statement of the case.  If 
any claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


